


EXHIBIT 10.36

SIXTH AMENDMENT TO LOAN AGREEMENT




This Sixth Amendment to Loan Agreement (“Fifth Amendment”) is made and entered
into as of December 31, 2015 by and between HEP INVESTMENTS LLC, a Michigan
limited liability company (“Lender”), and ZIVO BIOSCIENCE, INC., a Nevada
corporation (“Borrower”).




R E C I T A L S




A.  

Borrower and Lender entered into a Fifth Amendment to Loan Agreement, dated as
of April 28, 2014, Fourth Amendment to Loan Agreement, dated as of December 1,
2014, Third Amendment to Loan Agreement, dated as of July 1, 2014, a Second
Amendment to Loan Agreement, dated as of July 16, 2013 and a First Amendment to
Loan Agreement, dated as of April 15, 2013, which amended the Loan Agreement
dated as of December 1, 2011 (as the same may be amended, modified or restated
from time to time, the “Loan Agreement”) whereby Lender made a loan to Borrower
evidenced by an Amended and Restated Senior Secured Convertible Promissory Note,
dated as of December 1, 2011, which has been amended pursuant to a number of
agreements dated April 15, 2013, December 16, 2013, March 17, 2014, July 1,
2014, December 1, 2014 and April 28, 2015 made by Borrower in favor of Lender.




  

B.  

Borrower and Lender desire to make certain changes to the Loan Agreement upon
the terms and conditions hereinafter set forth in connection with the execution
of a Seventh Amended and Restated Senior Convertible Promissory Note dated of
even date herewith, including the consent of the Guarantors to such amendment
endorsed hereon.




NOW THEREFORE, in consideration of the covenants and agreements of the parties,
Borrower and Lender, with the consent and agreement of the undersigned
Guarantors (each a “Guarantor” and collectively the “Guarantors”), agree as
follows:




1.  

Capitalized Terms.  Capitalized terms used but not otherwise defined in this
Sixth Amendment shall have the meanings given to such terms in the Loan
Agreement.




2.  

Continued Effect.  Except as specifically modified or amended by the terms of
this Sixth Amendment, all other terms and provisions of the Loan Agreement and
all other Loan Documents (as defined in the Loan Agreement) shall continue in
full force and effect.  By execution of this Amendment, Borrower and each
Guarantor hereby reaffirms, assumes and binds itself to all of the obligations,
duties, rights, covenants, terms and conditions that are contained in the Loan
Agreement, the Note and the other Loan Documents. Borrower and each Guarantor
hereby acknowledges and agrees that (i) the liens created and provided for by
the Loan Documents continue to secure all obligations under the Loan Agreement
as amended hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Loan Documents as to the indebtedness which would be secured thereby
prior to giving effect to this Amendment.




3.

Amendments to Sections 1 and 2. Sections 1 and 2 of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:




“1.

Loan.  Lender agrees to make a loan to Borrower in the amount of up to
$12,500,000 (the “Loan”) in accordance with the terms of that certain Seventh
Amended and Restated Senior Secured Convertible Promissory Note attached hereto
as Exhibit A (the “Note”).  




2.

Funding Timing.  Lender shall have the right, but not the obligation, to fund
the remainder of the $12,500,000 Loan at such times and in such amounts as it
determines in its sole and absolute discretion.”

  

4.

Guarantors Consent.  The Guarantors hereby consent to this Sixth Amendment and
acknowledge and agree that their Guaranties remain in full force and effect in
accordance with their respective terms, including the increase in the amount of
the Loan, and that the Guarantors have no defenses, setoff of counterclaims with
respect thereto.

    

5.

Authority.  Each individual executing this Sixth Amendment on behalf of the
respective parties hereto represents and warrants that he/she is duly authorized
to execute and deliver this Fifth Amendment on behalf of the respective party
hereto and that this Fifth Amendment is binding upon the respective party in
accordance with its terms.




6.

Counterparts.  This Sixth Amendment may be executed in one or more counterparts,
each of which shall constitute an original, and all of which together shall
constitute one and the same instrument.  Copies (whether photostatic, facsimile
or otherwise) of this Sixth Amendment may be made and relied upon to the same
extent as an original.




[Signatures on next page]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lender, Borrower and Guarantors have executed this Sixth
Amendment to Loan Agreement as of the date first written above.




BORROWER:




ZIVO BIOSCIENCE, INC., a Nevada corporation




By: /s/ Philip M. Rice II

Name: Philip M. Rice, II

Title: Chief Financial Officer







LENDER:




HEP INVESTMENTS LLC, a Michigan limited liability company




By: /s/ Laith Yaldoo

      Laith Yaldoo, Manager










ACKNOWLEDGED AND AGREED BY THE UNDERSIGNED GUARANTORS:







HEALTH ENHANCEMENT CORPORATION, a Nevada corporation




By: /s/ Philip M. Rice II

Print Name: Philip M. Rice, II

Its: Chief Financial Officer







HEPI PHARMACEUTICALS, INC., a Delaware corporation




By: /s/ Philip M. Rice II

Print Name: Philip M. Rice, II

Its: Chief Financial Officer











-2-


